DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: end effector configured to pick up and release items in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two-spaced a-part prongs” in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claims 1-29 are objected to because of the following informalities:  
1 recites the limitation "the item" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "each tooling member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the tooling members" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23 and 24 recite the limitation "the cart housing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
  Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 29, the limitation “the stencil printer of claim 1, configured to interface with a moveable cart….” is indefinite. It is not clear what element or structure is configured to interface with a moveable cart. It appears that the applicant is referring to the elements of claim 1 which is a frame, a stencil, a support assembly, a print head 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US Publication 2002/0019680, 1st Embodiment, Figure 8) in view of Nishikawa et al. (US Publication 2002/0019680, 2nd Embodiment, Figure 12).
	With respect to claim 1, Nishikawa et al. (1st Embodiment, Figure 8) teaches a stencil printer (Figure 8) for printing an assembly material on an electronic substrate, the stencil printer comprising: 
	a frame (refer to marked-up Figure 8); 

a support assembly (2) coupled to the frame (Figure 8), the support assembly (2) including tooling (stage is considered tooling) configured to support the electronic substrate in a print position beneath the stencil (Paragraphs 003, 006); and 
a print head assembly (7) coupled to the frame in such a manner that the print head assembly (7) is configured to traverse the stencil during print strokes (Figure 8), the print head assembly (7) including a squeegee blade assembly and at least one paste cartridge to deposit solder paste on the stencil (Paragraphs 003, 006); and 
[AltContent: textbox (Frame )][AltContent: arrow]
    PNG
    media_image1.png
    427
    345
    media_image1.png
    Greyscale

Nishikawa et al. (1st Embodiment, Figure 8) does not explicitly disclose an end effector configured to pick up and release items from a tooling tray and wherein the item is one of a paste cartridge, squeegee blade, or tooling.  Nishikawa et al. (2nd Embodiment, Figure 12) teaches an end effector (17) configured to pick up and release items from a tooling tray (shelves in stocker section 12) and wherein the item is one of a paste cartridge, squeegee blade, or tooling (Paragraphs 0013, new or used stencils).
st Embodiment, Figure 8) to include an end effector as taught by Nishikawa et al. (2nd Embodiment, Figure 12) for the purpose of effectively storing items in the printer.
With respect to claim 2, Nishikawa et al. (1st Embodiment, Figure 8) teaches the end effector is configured to pick up and release a squeegee blade assembly from the tooling tray (note: “configured to support” is intended use, therefore the end effector is capable of performing the intended function of picking up and releasing squeegee blades).
With respect to claims 3, 9 and 10, note a tooling tray is not positively recited.  Thus the dependent claims further defining structure the structure of a tooling tray do not have any patentable significance to the apparatus claims as presently written.  Therefore, since Nishikawa et al. (1st Embodiment, Figure 8) teaches all the structure of the apparatus as positively recited, it thereby meets the claim language of the apparatus. 
With respect to claims 6-8, note the squeegee blade holder is not positively recited.  Thus the dependent claims further defining structure of a squeegee blade holder do not have any patentable significance to the apparatus claims as presently written.  Therefore, since Nishikawa et al. (1st Embodiment, Figure 8) teaches all the structure of the apparatus as positively recited, it thereby meets the claim language of the apparatus. 
With respect to claim 28, Nishikawa et al. (2nd Embodiment, Figure 12) the item (new/used stencils 6) is a used item scheduled for replacement.
st Embodiment, Figure 8) teaches an end effector (17) configured to interface with a moveable cart to deliver changeover or replacement items within a stencil printer (Figure 8).

7.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US Publication 2002/0019680, 1st Embodiment, Figure 8) in view of Nishikawa et al. (US Publication 2002/0019680, 2nd Embodiment, Figure 12) as applied to the claims above, and further in view of Erdmann (US Patent 5,044,306).
	 With respect to claim 4, Nishikawa et al. (US Publication 2002/0019680, 1st Embodiment, Figure 8), as modified, teaches the claimed invention with the exception of an end effector that includes rectangularly-shaped body secured to the squeegee blade holder of the print head assembly by a pair of connecting rods. Erdmann teaches an end effector (24) that includes rectangularly-shaped body (Figure 12) secured to the squeegee blade holder (56) of the print head assembly (56) by a pair of connecting rods (36, 42 via 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the screen printer taught by Nishikawa et al. (1st Embodiment, Figure 8), as modified, to include an end effector that includes a rectangularly-shaped body secured to the squeegee blade holder as taught by Erdmann for the purpose effectively maintaining the tray in an operative engagement with the squeegee. 
With respect to claim 5, Nishikawa et al. teaches an end effector further includes a pair of downwardly extending pins, with each pin having a notch.
s 11-13, 18, 23 and 25-27  are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US Publication 2002/0019680, 1st Embodiment, Figure 8) in view of Nishikawa et al. (US Publication 2002/0019680, 2nd Embodiment, Figure 12) as applied to the claims above, and further in view of Hideho et al. (JP2000103031).
	With respect to claim 11, Nishikawa et al. (1st Embodiment, Figure 8), as modified, teaches the claimed invention with the exception of a movable cart configured to interface with the stencil printer to deliver changeover and/or replacement items within a stencil printer, the movable cart including a cart frame, and a translatable carriage including one or more support structures configured to support one or more items, the translatable carriage being coupled to the cart frame to move vertically with respect to the cart frame, the translatable carriage being configured to deliver one or more items to the stencil printer at a desired elevation.
Hideho et al. teaches a movable cart (8) configured to interface with a stencil printer (1) to deliver changeover and/or replacement items within a stencil printer (Solution), the movable cart (8) including a cart frame (65), and a translatable carriage (66) including one or more support structures configured to support one or more items (Paragraphs 0032, 0036, 0038), the translatable carriage being coupled to the cart frame to move vertically with respect to the cart frame (Figures 1, 13, 14), the translatable carriage being configured to deliver one or more items (66 delivers wafers D) to the stencil printer at a desired elevation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Nishikawa et al. st Embodiment, Figure 8), as modified, with a moveable cart as taught by Hideho et al. for the purpose of providing a device that can effectively store items and that can easily move/roll along a surface.
With respect to claim 12, Hideho et al. teaches a movable cart (8) is configured to support replacement paste cartridges (note: “configured to support” is intended use, therefore the support structure is capable of performing the intended function of supporting any of the items as claimed. Hideho et al. does at least wafers D).
With respect to claim 13, Hideho et al. teaches a block (C) having recesses (areas between C as shown in Figures 1 and 2) configured to support each paste cartridge in an upright, vertical position (note: “configured to support” is intended use, therefore the support structure is capable of performing the intended function of supporting any of the items such as paste cartridges as claimed), and a movable support arm (66) coupled to the frame (Figures 1 and 2), the movable support being configured to support the block and to move between a retracted position to store the paste cartridges and an extended position to receive paste cartridges from the movable cart (Figures 1 and 2).
With respect to claim 18, Nishikawa et al. (2nd Embodiment, Figure 12) the end effector (17) includes a support tooling movement mechanism configured to move support tooling from the tooling tray to the stencil printer (Paragraph 0016).
With respect to claim 23, Nishikawa et al. (2nd Embodiment, Figure 12) teaches a cart housing (11) is configured with an interface, which is designed to dock within a docking station provided on the stencil printer (note: the apparatus 11 is docked to printer 10 as shown in Figure 12).
st Embodiment, Figure 8) teaches the claimed invention with the exception of a controller configured to control the operation of the moveable car based on operational parameters obtained by the controller.  Hideho et al. teaches a controller (76) configured to control the operation of the movable cart based on operational parameters obtained by the controller (Paragraphs 0032, 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Nishikawa et al. (1st Embodiment, Figure 8), as modified, with a controller as taught by Hideho et al. for the purpose of effectively managing all the elements/parameters within the apparatus to ensure the apparatus functions properly.
With respect to claim 26, Nishikawa et al. (1st Embodiment, Figure 8) teaches the claimed invention with the exception of a display operably coupled to the controller, the display being configured to display the operational parameters of the movable cart Hideho et al. teaches a display (9) operably coupled to the controller, the display (9) being configured to display the operational parameters of the movable cart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Nishikawa et al. (1st Embodiment, Figure 8), as modified, with a display as taught by Hideho et al. for the purpose of providing an interface that a user can interact with and can easily look to see different variables/conditions present in the device.
With respect to claim 27, Hideho et al. teaches a controller (76) is configured to access a database provided to keep track of items stocked on the movable cart (note: .

9.	Claims 14-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US Publication 2002/0019680, 1st Embodiment, Figure 8) in view of Nishikawa et al. (US Publication 2002/0019680, 1st Embodiment, Figure 12) as applied to the claims above, and further in view of Ghisalberti et al. (US Publication 2004/0089174).
	With respect to claim 14, Nishikawa et al. (1st Embodiment, Figure 8), as modified, teaches the claimed invention with the exception of the end effector includes a paste cartridge mechanism having a support bracket configured to receive, seat, seal and pressurize the paste cartridge to the print head assembly.  Ghisalberti et al. teaches a paste cartridge mechanism (23) having a support bracket (4a) configured to receive, seat, seal and pressurize the paste cartridge to the print head assembly Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the end effector of Nishikawa et al. (1st Embodiment, Figure 8), as modified, to include a paste cartridge mechanism having a support bracket as taught by Ghisalberti et al. for the purpose of stably supporting paste cartridge in the printer.
With respect to claim 15, Ghisalberti et al. teaches the support bracket (4a) includes a base (4) having a receiving feature designed to receive a bottom portion of the paste cartridge (Figure 1).

st Embodiment, Figure 8), as modified, teaches the claimed invention with the exception of the receiving feature includes two spaced-apart prongs that are sized to surround a narrow cylindrical portion of the paste cartridge, the narrow cylindrical portion being disposed between two wider cylindrical portions to capture the prongs in between.  Ghisalberti et al. teaches the receiving feature includes two spaced-apart prongs (3a, 3b) that are sized to surround a narrow cylindrical portion of the paste cartridge (Figure 1), the narrow cylindrical portion being disposed between two wider cylindrical portions to capture the prongs in between (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the end effector of Nishikawa et al. (1st Embodiment, Figure 8), as modified, to include a receiving feature as taught by Ghisalberti et al. for the purpose of stably supporting paste cartridge in the printer.
	With respect to claim 17, Ghisalberti et al. teaches a support bracket of (4a) the paste cartridge mechanism further includes an upright member (9) having a sealing portion configured to secure and seal an upper portion of the paste cartridge and to deliver pressurized air to the paste cartridge to dispense solder paste (Figures 1a, 1b).
	With respect to claim 19, Nishikawa et al. (1st Embodiment, Figure 8), as modified, teaches the claimed invention with the exception of the support tooling movement mechanism includes a plate mounted on the print head assembly, the plate having four linear bearings, with a first set of linear bearings being positioned one above the other on one side of the plate and a second set of linear bearings being positioned one above the other on the other side of the plate.  Ghisalberti et al. teaches the support 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the support tooling mechanism of Nishikawa et al. (1st Embodiment, Figure 8), as modified, to include a plate with linear bearings as taught by Ghisalberti et al. for the purpose of providing a smooth translational movement during conveyance.
	With respect to claim 20, Ghisalberti et al. the support tooling movement mechanism further includes a tooling member (9a) configured to move laterally on the linear bearings.
	With respect to claim 21, Ghisalberti et al. teaches each tooling member includes a downwardly extending pin (6a, 6b) having a head configured to be received within a receiving feature associated with the support tooling (Figure 1a).
	With respect to claim 22, Nishikawa et al. (1st Embodiment, Figure 8), as modified, teaches the claimed invention including a tooling member (9a) as taught by Ghisalberti et al., however the prior art does not teach the tooling members are configured to be extended to a width wider than the support tooling, and moved toward one another to capture the support tooling between the pins, with the pins being received in respective receiving features.
In re Rose, 105 USPQ 237 (CCPA 1955). Also, no criticality in the change in size is disclosed in the specification, and the change in size seems to be merely design choice (see MPEP 2144.04(1V)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention tooling members that are wider since such a modification would result in providing an adjustable member to adjust to different sized tooling members thereby being able to provide a tighter and stable connection when in use.

10.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US Publication 2002/0019680, 1st Embodiment, Figure 8) in view of Nishikawa et al. (US Publication 2002/0019680, 1st Embodiment, Figure 12) and Hideho et al. (JP2000103031), and further in view of Li (US Patent 5,392,710).
	With respect to claim 24, Nishikawa et al. (1st Embodiment, Figure 8), as modified, teaches the claimed invention with the exception of a cart housing of the moveable cart includes at least one pin that is received within at least one guide associated with the stencil printer to register the moveable cart with the stencil printer prior to fully docking the movable cart.
Li teaches a housing (202) that includes at least one pin (240) that is received within at least one guide (238) associated with a printer (200) to register the device with a printer (200) prior to fully docking a device (Figure 2).
st Embodiment, Figure 8), as modified, with a pin that is received in a guide as taught by Li for the purpose of ensuring proper and stable alignment between the devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JILL E CULLER/Primary Examiner, Art Unit 2853